DETAILED ACTION


1.	This office action is in response to amendment filed on Feb. 11, 2022. Claims 1, 11, 17, and 21 have been amended. Claim 18 has been canceled. No new claim has been added. Claims 1-17 and 19-20 have been presented. Claims 1-17 and 19-20 are pending.
Claims 1-17 and 19-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 02/11/2022 is persuasive thus, the application is in condition to be allowed. 
4. 	Applicant’s arguments on 02/11/2022 regarding the objections of claims in view of amendments/arguments of the claims are persuasive thus, the objections of the claims are withdrawn by the examiner. 
5.	Applicant arguments on page 8 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 112(d) in view of proper amendments/arguments to the claim is persuasive as the rejection of the claim under 35 U.S.C. 112(d) is withdrawn. Therefore, the rejection of the claim under 35 U.S.C. 112(d) is withdrawn by the examiner.
6.	Applicant arguments on pages 8-12 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 103 in view of proper amendments and applicant’s arguments regarding the rejected  claims are persuasive as the rejection of the claims under 35 U.S.C. 103 are 

Allowable Subject Matter
7. 	Independent claims 1, 11, and 17 are allowed over prior art of record. Dependent claims 2-10, 12-16, and 19-21 depend on the above-mentioned independent claims 1 and 11 are allowed by virtue of its dependency. 

Examiner’s Statement of Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 17 are allowed in view of the prior art.
The closest prior art of Lemke et al. (US 9,741,186) discloses a remote security access procedure for granting access to a wirelessly controlled lock may include one of receiving an address location at a server to setup a temporary access, receiving a security question at the server required to be answered prior to the temporary access being granted (Lemke, abstract), and Kyong Park (US Publication No. 2017/0316185) discloses a computer security vulnerability assessment is performed with product binary data and product vulnerability data that correspond with product identification data (Park, Abstract), however, the prior art taken alone or in combination fails to teach or suggest receiving a first positive consumer response from the service consumer device, indicating that the service consumer allows the service provider agent to access the physical space secured by the lock; generating a temporary credential for the service provider agent; providing the temporary credential to the service provider agent; and configuring, after the generating of the temporary credential, the lock to, in a subsequent, separate, unlocking session, accept the temporary credential, wherein in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 11 and 17 recite similar limitations as claim 1 above.
Dependent claims 2-10, 12-16, and 19-21 depend upon the above-mentioned allowed independent claims 1 and 11 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahaffey et al. US 2014/0189808, disclosing authenticating a user of a client computer making a request to a server computer providing access to a network resource through 
Jain et al. 2016 IEEE Annual India Conference (INDICON), "Single Sign On using Bluetooth Device", disclosing producing more automated, highly secured single sign on mechanism with automatic log on /log off workstation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437